Citation Nr: 0714765	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for memory 
loss/dementia due to head injury.

3.  Entitlement to service connection for a right leg 
condition.  

4.  Entitlement to service connection for loss of feeling in 
the foot due to frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
headaches, memory loss/dementia due to head injury, a right 
leg condition, and loss of feeling in the foot due to 
frostbite.  

In May 2007 the Board granted a motion to advance this case 
on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his April 2004 claim, the veteran responded positively to 
the question of whether he had claimed or was receiving 
disability benefits from the Social Security Administration 
(SSA).  However, records regarding a claim for SSA benefits 
have not been associated with the claims file.  These records 
are potentially pertinent to the claims on appeal.  VA is 
required to obtain the SSA records prior to deciding the 
veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Also in his April 2004 claim, the veteran reported recent 
hospitalization or care at the Carolina Hospital System in 
January 2003.  In an April 2004 VA Form 21-4142, 
Authorization and Consent to Release Information, the veteran 
reported treatment for a heart condition at Carolinas 
Hospital System in February 2004.  A May 2004 letter from the 
RO to the Carolinas Hospital System requested records of 
treatment from February 2004, and such records have been 
associated with the claims file.  It does not appear, 
however, that records from January 2003 have been requested, 
and no records of private treatment other than those from 
February 2004 have been associated with the claims file.  VA 
has a duty to obtain relevant records of treatment reported 
by private medical professionals.  Massey v. Brown, 7 Vet. 
App. 204 (1994). 

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the conosolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was provided with VCAA notice in May 2004, this 
letter did not include notice on disability ratings and 
effective dates.  As the claims are being remanded for 
further development, the veteran should be provided with such 
notice in separate correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal.  

2. Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the claims on appeal, 
including any decisions and the medical 
records relied upon in those decisions.  

3.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for headaches, memory loss or dementia, a 
right leg condition, or loss of feeling 
in the foot from January 2003 from the 
Carolinas Hospital System.  

4.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



